J. L. HILL, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hill v. CommissionerDocket No. 6215.United States Board of Tax Appeals9 B.T.A. 132; 1927 BTA LEXIS 2662; November 15, 1927, Promulgated *2662 George S. Atkinson, Esq., for the petitioner.  S. S. Faulkner, Esq., for the respondent.  PHILLIPS *132  PHILLIPS: This proceeding involves the determination by the Commissioner of a deficiency of $381.30 in income tax for 1923.  It is alleged that the Commissioner erred in determining the March 1, 1913, value of certain property sold in 1923 and of subsequent improvements, in computing the taxable gain from such sale.  *133  FINDINGS OF FACT.  The petitioner is a citizen of the United States, residing at Corsicana, Tex.  During 1923 he sold oil royalties on 130.2 acres of land for $1,600 and subsequently in said year sold the fee title to said land for $39,291, reserving one-sixteenth of all oil and gas.  In order to deliver possession, petitioner paid to the tenant $1,200 for the growing crops on said land.  Such property was acquired by the petitioner in 1904 for $28 per acre.  In reporting gain upon such sale upon his tax return for 1923, petitioner fixed the March 1, 1913, value at $150 per acre and the cost of subsequent improvements at $5,600.  The Commissioner determined the March 1, 1913, value to be $75 per acre and the cost of subsequent*2663  improvements to be $4,750.  The fair market value of such property on March 1, 1913, was $125 per acre and subsequent improvements cost $5,600.  Decision will be entered on 15 days' notice, under Rule 50.Considered by VAN FOSSAN.